Citation Nr: 1009960	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-22 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral 
hearing loss was previously denied in multiple unappealed 
rating decisions, most recently in January 2002.

2.  Evidence received since the January 2002 rating decision 
is new and tends to establish a causal relationship between a 
current bilateral hearing loss disability and service.

3.  The evidence of record demonstrates that it is at least 
as likely as not that the Veteran's bilateral hearing loss 
resulted from in-service noise exposure.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Given the Board's fully favorable disposition of the 
matter on appeal, no further notification or assistance in 
developing the facts pertinent to this limited matter is 
required at this time.  Indeed, any such action would result 
only in delay.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  Under 38 U.S.C.A. § 
5108, however, "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for bilateral hearing loss was previously denied 
in rating decisions issued in August 1985, February 1996 
(denial of reopening), and January 2002, finding that no 
relationship of current hearing loss disability to service, 
including to reported noise exposure in service.  The Veteran 
was notified of each of these rating decisions but did not 
respond to any of them within a year, although an untimely 
Notice of Disagreement with the 1985 rating decision was 
received in April 1987.  These rating decisions became 
"final" under 38 U.S.C.A. § 7105(c).  The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the Veteran's claim since 
the issuance of the January 2002 decision, as it is the last 
final decision of record.

As described in further detail below, in conjunction with the 
discussion of the case on its merits, the claims file now 
contains statements from multiple private doctors supporting, 
with varying degrees of certainty, an etiological link 
between bilateral hearing loss and service, as well as an 
August 2007 VA examination report containing an opinion 
indicating that in-service noise exposure was "equally 
likely" as the onset of vertigo in the 1970s to have been 
the cause of the bilateral hearing loss.  All of this 
evidence tends to establish a link between bilateral hearing 
loss and service.  For this reason, this constitutes "new 
and material evidence," and the claim must be reopened.

The Board will now consider the Veteran's reopened claim on 
its merits, which will not prejudice him in light of the 
ultimate determination of the claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including such organic neurological 
disorders as sensorineural hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not contain pure 
tone threshold findings, in decibels.  Rather, whispered 
voice testing at separation in March 1946 was 15/15 
bilaterally.

In an October 1982 letter, Anthony J. Mangiapane, M.D., wrote 
that audiometric testing showed a bilateral high frequency 
hearing loss "consistent with noise exposure in the past," 
as well as a low frequency loss on the left.  Subsequent 
private audiological reports, beginning in 1990, show a 
substantial degree of hearing loss, particularly at higher 
frequencies.

In a March 2007 letter, Richard D. Perera, M.D., noted that 
the Veteran was exposed to "a great deal of noise from 
cannon fire" in service and now had severe deafness.  Dr. 
Perera stated that he hoped that VA "could be of help to 
him."  The claims file also contains a later and similar 
statement from Dr. Perera, dated in July 2008.

The Veteran's hearing loss disability was further addressed 
in a March 2007 letter from Giulio Cavalli, M.D., who noted 
the Veteran's history of in-service noise exposure and, in 
diagnosing severe to profound bilateral hearing loss 
bilaterally, stated that "I do believe that the patient's 
substantial hearing loss began due to his noise exposure in 
the military."

In a March 2007 letter, Richard D. Perera, M.D., noted that 
the Veteran was exposed to "a great deal of noise from 
cannon fire" in service and now had severe deafness.  Dr. 
Perera stated that he hoped that VA "could be of help to 
him."  The claims file also contains a later and similar 
statement from Dr. Perera, dated in July 2008.

Also, in an April 2007 letter, John F. Burton, M.D., noted 
that, without a baseline audiogram from entry and immediately 
following the Veteran's time in the Navy, it was impossible 
to state with certainty that his hearing difficulties were 
caused by service.  However, he was enlisted during wartime 
and was exposed to significant amounts of gun and canon fire, 
and these were known to cause permanent sensorineural hearing 
loss.  Past records were noted to show significant high 
frequency hearing loss with a configuration "commonly seen 
in patients who have been exposed to loud noise."  

In August 2007, the Veteran underwent a privately-conducted 
VA examination.  During the examination, he stated that his 
battle duties required him to fire guns and to be in 
proximity with flight and hanger decks.  He also indicated 
that he developed more problems in the 1970s, when he 
"became dizzy."  Audiological testing confirmed a bilateral 
hearing loss disability, severe to profound in the right ear 
and moderate to profound in the left ear.  In rendering an 
opinion, the examiner indicated that a portion of the 
Veteran's hearing loss may have been caused by the noise 
exposure during service.  The examiner also wrote that the 
late onset of the hearing loss and the sudden nature of the 
loss accompanied by vertigo in the 1970s "suggests that the 
hearing loss is equally likely to have been caused [by] both 
of these incidents."

Upon reviewing the claims file, the Board notes that Dr. 
Cavalli's opinion unambiguously supports the Veteran's claim, 
while the opinions from Dr. Perera and Dr. Burton underscore 
the significance of his noise exposure during service.  The 
VA examination opinion indicates that the Veteran's hearing 
loss was "equally" as likely to have been caused by in-
service noise exposure as by the onset of vertigo subsequent 
to service.  There is no medical opinion of record indicating 
that the Veteran's in-service noise exposure was less likely 
than not to be the cause of his current disability.

In short, the evidence of record, viewed as a whole, 
demonstrates that it is at least as likely as not that the 
Veteran's bilateral hearing loss disability resulted from in-
service noise exposure.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that bilateral hearing loss 
was incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Accordingly, service connection for bilateral 
hearing loss is warranted, and the claim is granted.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran's claim for service connection for tinnitus was 
denied in the appealed October 2007 decision, and his 
representative stated in a January 2010 brief that he had 
filed a timely Notice of Disagreement in regard to this 
denial.  The Board has reviewed the claims file and observes 
that tinnitus was referenced by the Veteran in both the 
December 2007 Notice of Disagreement and in a July 2008 
letter (attached to a VA Form 9).  Both submissions were made 
within a year of the October 2007 rating decision, and the 
Board thus finds that there was a timely Notice of 
Disagreement with regard to the claim for service connection 
for tinnitus.  As such, it is incumbent upon the RO to issue 
a Statement of the Case addressing this particular issue.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 
C.F.R. § 19.26 (2009).

Accordingly, the issue of service connection for tinnitus is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The Veteran and his representative should 
be furnished with a Statement of the Case 
addressing the claim for service 
connection for tinnitus.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


